Title: From George Washington to Robert Fell, 20 July 1757
From: Washington, George
To: Fell, Robert



[Fort Loudoun, 20 July 1757]
To Ensign FellBy George Washington &c. &c. &c.

You are ordered to wait upon His Excellency, the Governor of Maryland, with a letter which you will receive with this; and to request the favor of him to issue his warrant for the more effectually apprehending the many Deserters of the Virginia Regiment, that now appear publickly in Baltimore-county, under the protection of the civil Majistrates.
If His Excellency shou’d entertain any doubts respecting the legality of their enlistment; you are to desire that the matter be brought to a fair hearing; when you are to be present, and note the proceedings. Given under my hand this 20th of July, 1757.

G:W.

